139 F.3d 907
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lewis J. PRYOR, Plaintiff-Appellant,v.U.S. Parole Commission, Defendant-Appellee.
No. 96-35966.D.C. No. CV-96-05516-RJB.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 9, 1998**.Decided Feb. 19, 1998.

Appeal from the United States District Court for the Western District of Washington Robert J. Bryan, District Judge, Presiding.
Before PREGERSON, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Lewis J. Pryor appeals pro se the denial of his mandamus petition pursuant to 28 U.S.C. § 1361.  We dismiss the appeal as moot.


3
Pryor filed a mandamus petition seeking review of his status after a federal detainer was lodged with the state prison in which he was serving a sentence imposed for a crime he committed while on federal supervised release.  During the pendency of this appeal, the district court held a revocation hearing regarding the supervised release violation.  The district court revoked Pryor's supervised release and imposed a 24-month sentence for the supervised release violation.  Because the district court has held a revocation hearing in which Pryor had the opportunity to present his claims, we dismiss his appeal as moot.  See Reimers v. Oregon, 863 F.2d 630, 632 (9th Cir.1989) (stating that federal courts lack jurisdiction to decide moot issues).


4
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3